Citation Nr: 1342126	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which awarded an increased disability rating of 20 percent for the service-connected bilateral hearing loss, effective as of the date of the claim.

The Veteran provided testimony at an April 2011 video hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case most recently was remanded in March 2013 for additional development.  The matter has now been returned to the Board for adjudication.  However, as will be discussed below, there has not been substantial compliance with all remand directives; therefore, the appeal must be again remanded. Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals documents that are either duplicative of evidence of record or are not pertinet to the present appeal. 

Finally, in March 2013, the Board also observed that the issue of service connection for skin cancer was raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets further delay to this appeal.  However, review of the record reveals that further action on the Veteran's claim is warranted.

In March 2013, the Board remanded this claim, in part, so that an attempt could be made to obtain relevant records from the Office of Worker's Compensation Program under the U.S. Department of Labor, which administers the Federal Employee Compensation Act (FECA).  In August 2008, VA received a letter from FECA indicating the Veteran was awarded compensation from the period of June 2007 to April 2008 due to bilateral hearing loss.  The AMC did not comply with the Board's remand directives as it did not attempt to directly obtain these records from the Office of Worker's Compensation Program.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Office of Workers' Compensation Programs under the U.S. Department of Labor and request records pertaining to the Veteran's compensation claim.  An attempt must be made to obtain these records regardless of whether the Veteran submits an Authorization and Consent to Release Information form.  If such records cannot be released by the U.S. Department of Labor without written authorization from the Veteran, such a requirement must be documented in the claims file.  All attempts to fulfill this development should be documented in the claims file.  If these records are not obtained and it is determined that further attempts to obtain the records would be futile, a formal finding to this effect should be documented in the claims file.

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


